                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION


 TRACY WILLIAMS                                        §                             PLAINTIFF
                                                       §
                                                       §
 v.                                                    §     Civil No. 1:17cv296-HSO-JCG
                                                       §
                                                       §
 SAFEWAY INSURANCE COMPANY                             §                        DEFENDANTS

   MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
  DENYING IN PART DEFENDANT SAFEWAY INSURANCE COMPANY’S
             MOTION [39] FOR SUMMARY JUDGMENT

       BEFORE THE COURT is Defendant Safeway Insurance Company’s Motion

[39] for Summary Judgment. Plaintiff Tracy Williams alleges Defendant wrongfully

and in bad faith withheld benefits owed to Plaintiff under his insurance contract

with Safeway Insurance Company. After consideration of the record, Defendant’s

Motion, and relevant legal authority, the Court is of the opinion that Defendant’s

Motion [39] for Summary Judgment should be denied insofar as it argues that

Plaintiff failed to give timely notice of his uninsured motorist claim and obtain

consent to settle as required by his policy. Defendant’s Motion should be granted

with respect to Plaintiff’s bad faith claim.

                                       I. BACKGROUND

A.    Factual background1

       As he was driving east on Three Rivers Road in Gulfport, Mississippi, on May



1 All facts and inferences are presented in the light most favorable to Plaintiff, the nonmoving party.
See RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 858 (5th Cir. 2010).
20, 2016, Plaintiff Tracy Williams (“Plaintiff”) was involved in a motor vehicle

accident. Compl. [1-2] at 2. Jessica L. Ramirez (“Ramirez”) was traveling north on

Highway 605 in Gulfport and struck the vehicle driven by Plaintiff. Id. Plaintiff

alleges that he suffered permanent knee damage as a result of the accident. Aff. of

Kathleen May [39-1] at 4. Ramirez was found to be at fault for the accident based

upon her failure to yield the right of way. Id. USA Insurance Company (“USA”)

insured Ramirez’s vehicle with policy limits of $25,000.00. Id. It tendered the

$25,000.00 limit to Plaintiff to cover his expenses arising from his injuries sustained

in the accident, but this amount was allegedly insufficient. Id. Plaintiff claims that

medical expenses were $17,286.97 as of January 25, 2017. Aff. of Kathleen May

[39-1] at 4. Adding this amount to his claims for present and future pain and

suffering, future medical expenses, and accelerated degenerative process, Plaintiff

estimates he was entitled to receive approximately $160,000.00. Id.

      Plaintiff was insured by Defendant Safeway Insurance Company

(“Defendant”) under the policy number 2522455-MS-PP-001 (“Policy”), id. at 3,

which provided for $75,000.00 in uninsured motorist coverage, Mem. in Opp’n [58]

at 2. The Policy defined an uninsured motorist to include an under-insured driver.

Policy [57-3] at 6-7. Despite a demand from Plaintiff, to date Defendant has not

tendered these coverage benefits to Plaintiff. Compl. [1-2] at 3.

      Defendant first received notice of the accident on October 31, 2016, Mem. in

Opp’n [58] at 2, when it was contacted by a treatment provider who sought to make

a claim under the Policy, Mem. in Supp. [40] at 2. Defendant contacted Plaintiff
and he advised that he did not wish to open a claim or provide any additional

information. Id. Defendant then sent Plaintiff a “Reservation of Rights” letter. Id.

On November 7, 2016, Defendant became aware that USA had accepted liability on

behalf of Ramirez and that her policy limit was $25,000.00. Mem. in Opp’n [58] at

2-3. It also became aware that Plaintiff may have a possible uninsured motorist

claim. Id. at 3.

      Defendant received a written demand to open an uninsured motorist claim

from Plaintiff’s then-counsel, Shantrell Nicks (“Nicks”), on January 26, 2017. Id.

Nicks spoke with one of Defendant’s insurance adjusters, Richard Henley

(“Henley”), sometime later in January 2017. Id. In a sworn deposition, Nicks has

testified that she advised Henley that USA had offered to settle Plaintiff’s claim for

the policy limits of $25,000.00. Id. Nicks also stated that, upon being informed of

this offer, Henley orally consented to the settlement on behalf of Defendant and

agreed to begin evaluating Plaintiff’s uninsured motorist claim. Id. at 4. Henley

did not record this conversation in the claim notes. Id.

      Defendant subsequently sent Plaintiff a letter requesting additional

information and stating in part: “the above requests should in no way be construed

as an intention for us to waive our subrogation rights.” Mem. in Supp. [40] at 3.

Defendant renewed this request, including the same language, on February 3, 2017.

Id. Plaintiff provided some of the required documentation, and Defendant sent a

third request for the remaining information on February 22, 2017, containing the

same subrogation language. Id.
      On January 27, 2017, USA advised Defendant that it had tendered policy

limits of $25,000.00 to Plaintiff as a settlement of his claim against Ramirez. Mem.

in Opp’n [58] at 5. Defendant received a copy of the settlement check and

declarations page from USA on February 22, 2017, id., and opened an uninsured

motorist claim on March 13, 2017, id. When Defendant contacted USA on April 6,

2017, it learned that USA had not yet received the executed release from Plaintiff.

Id. at 6. Defendant received a copy of the executed release from USA on April 17,

2017, id., which indicated that Plaintiff had waived Defendant’s subrogation rights,

Mem. in Supp. [40] at 3.

      Defendant conducted an asset check on Ramirez on April 25, 2017, which

showed that she owned a home and two cars. Mem. in Opp’n [58] at 7. The asset

check indicated that the home had approximately $2,000 worth of equity and the

two vehicles were of nominal value. Id. Defendant then issued Plaintiff a letter

denying the uninsured motorist claim, id. at 8, based upon Plaintiff’s failure to

obtain Defendant’s prior consent to settle and given Ramirez’s assets, Mem. in

Supp. [40] at 3. Plaintiff insists that he had obtained consent from Defendant prior

to settling, and that for Defendant to withhold consent was arbitrary based on the

limited value of the home and cars. Mem. in Opp’n [58] at 9.

B.    Procedural history

      Plaintiff filed suit on September 14, 2017, in the County Court of Harrison

County, Mississippi, First Judicial District. Compl. [1-2] at 1. The Complaint

asserted causes of action for an underinsured motorist claim and a bad faith failure
to pay benefits. Id. at 3. Defendant removed the case to this Court based on

diversity of citizenship. Notice of Removal [1] at 1. Defendant subsequently filed

the present Motion [39] for Summary Judgment, arguing that Plaintiff did not

report the accident within the time required by his Policy and that, by failing to

obtain Defendant’s consent to settle his liability claim against Ramirez, his

uninsured motorist claim is excluded from coverage under the terms of the Policy.

M. for Summ. J. [39] at 1.

      Alternatively, Defendant contends that it had a legitimate basis to deny

coverage and therefore, partial summary judgment is warranted as to the claims for

bad faith, extra-contractual damages, and punitive damages. Id. at 1-2. Plaintiff’s

Response [57] in Opposition claims that there is a dispute as to whether Defendant

consented to the settlement, such that summary judgment is not warranted, or in

the alternative, that the delay in rendering a coverage decision waived Defendant’s

right to consent and subrogation. Resp. in Opp’n [57] at 2-3. Further, Plaintiff

argues that because Defendant consented to settle, any subsequent denial of

coverage based on a failure to obtain consent was made in bad faith. Id. at 3.

                                  II. DISCUSSION

A.   Summary judgment standard

     Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). If the movant carries this burden, “the

nonmovant must go beyond the pleadings and designate specific facts showing that
there is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc).

     To rebut a properly supported motion for summary judgment, the opposing

party must show, with “significant probative evidence,” that there exists a genuine

issue of material fact. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir.

2000). “A genuine dispute of material fact means that evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Royal v. CCC & R

Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quotation omitted). If the

evidence is merely colorable, or is not significantly probative, summary judgment is

appropriate. Cutting Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671

F.3d 512, 516 (5th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986)). In deciding whether summary judgment is appropriate, the Court

views facts and inferences in the light most favorable to the nonmoving party. RSR

Corp., 612 F.3d at 858.

B.    Uninsured motorist claim

      Defendant contends that Plaintiff failed to satisfy the conditions precedent to

coverage on his Policy such that he is excluded from coverage. M. for Summ. J. [39]

at 1. Specifically, he allegedly failed to notify Defendant of his accident within the

required time, and he failed to obtain Defendant’s consent before settling the

underlying claim against Ramirez. Mem. in Supp. [40] at 5.

1.    Alleged failure to notify

      Defendant argues that Plaintiff did not provide timely notice of the accident
as required by the Policy. Mem. in Supp. [40] at 6. Plaintiff’s Policy on uninsured

motorist coverage provides that:

       We must also be notified within thirty (30) days after any covered
       person has determined that the other motor vehicle is uninsured
       and/or its identity is unascertainable and the intent of the covered
       person is to file a claim under the uninsured motorist coverage.
       Failure to give such notice will render this coverage void.

Policy [57-3] at 7.

       The Mississippi Supreme Court has noted the importance of notice provisions

in insurance policies:

       Notice confers valuable rights upon the insurer. Timely notice
       protects the insurer’s right to investigate the events underlying
       the claim and allows the insurer to make decisions regarding the
       defense of that claim.

Jackson v. State Farm Mut. Auto. Ins. Co., 880 So. 2d 336, 343 (Miss. 2004)

(citations omitted). An insured’s failure to give notice within the required time may

be waived by the insurer where it does some act inconsistent with its claim that the

policy has been rendered inoperative through failure to furnish timely notice.

Harris v. Am. Motorist Ins. Co., 126 So. 2d 870, 875 (Miss. 1961). Mere silence on

the part of the insurer is insufficient to constitute a waiver, but acts on the part of

the insurer inconsistent with a notice defense may include:

       receiving, retaining and acting upon the notices furnished
       without objecting thereto; demanding further information, or
       additional proofs; refusing to furnish blanks required; or
       requiring the insured to do some act or incur some expense, or
       trouble, inconsistent with the claim of forfeiture such as treating
       an agent as having authority to receive proof; or by a denial of
       liability on other grounds.

Id.
          Defendant argues that Plaintiff did not provide timely notice, presumably

because the accident occurred on May 20, 2016, and Defendant did not receive any

notice until October 31, 2016. Mem. in Supp. [40] at 6. When Defendant contacted

Plaintiff in October 2016, he advised that he did not wish to open a claim. Id. It is

unclear from the record exactly when, but sometime after October 31, 2016,

Plaintiff decided he did wish to open an uninsured motorist claim, and he notified

Defendant on January 26, 2017, of his intent to file one. Mem. in Opp’n [58] at 3.

          Even assuming Plaintiff notified Defendant of the accident after the time

required by the Policy had expired, Defendant requested further information and

action from Plaintiff. Aff. of Kathleen May [39-1] at 5-7. Defendant sent a letter to

Plaintiff on January 26, 2017, requesting:

          1. A written or verbal statement from Tracy Williams confirming
          the loss facts.
          2. A copy of the declaration page for the claimant and/or driver.
          3. A letter from USA Insurance conforming their offer of policy
          limits
          4. A copy of the declaration page from Progressive2 for the 2012
          Chevrolet Malibu, which is owned by Modesty Howze.

Id. at 5. This letter also referred to items required under Plaintiff’s Policy to file an

uninsured motorist claim, such as a copy of the police report and a complete copy of

the itemized bills, medical notes, and medical reports related to the loss. Id.

Defendant sent another letter on February 3, 2017, requesting the same

information. Id. at 6. A final request was sent on February 22, 2017, asking

Plaintiff to send “[a] copy of the declaration page from Progressive for the 2012


2 There
      was an additional insurer involved in this dispute, but that fact has no bearing on the
outcome here.
Chevrolet Malibu, which is owned by Modesty Howze.” Id. at 7.

       Thus, on three occasions, Defendant requested information from Plaintiff, id.

at 5-7, and when Defendant denied liability, it made its determination solely on the

basis that Plaintiff settled without obtaining prior consent and on the fact that

Ramirez had assets, id. at 11-12. By these actions, a fact question is presented

whether Defendant acted inconsistently with its assertion that the Policy was

inoperative due to Plaintiff’s failure to furnish notice within the time required.

These inconsistent actions arguably waived Plaintiff’s alleged failure to comply with

the notice requirements. Summary judgment on this basis would be inappropriate.

2.     Alleged failure to obtain consent

       Defendant also argues that Plaintiff has not shown that it consented to the

settlement. The consent provision in the Policy states that:

       1. We do not provide Uninsured Motorists Coverage for bodily
       injury and/or property damage sustained by any person:
              a. If that person or the legal representative settles the
              bodily injury and/or property damage claim without our
              consent.

Policy [57-3] at 7.

       Defendant relies on redacted telephone records3 and the claim notes to

support its position. Reply [62] at 2. According to Defendant, neither of these

reveal any evidence that Nicks contacted Henley in January 2017. Id. Defendant’s




3 Defendant notes that the telephone records were produced to Plaintiff’s counsel in discovery and
counsel was asked to advise if there were any other telephone numbers Nicks could have used to
communicate with Henley. Reply [62] at 2. Plaintiff’s counsel acknowledged receipt of the records
on May 1, 2019, and had not responded further at the time Defendant filed its Reply [62] on May 30,
2019. Id.
claims manager agreed, however, that sometimes not everything that happens in

connection with a claim gets documented in the claim notes. Dep. of Kathleen May

[57-2] at 15. Nicks has submitted sworn deposition testimony that she did receive

verbal consent to settle the claim. Mem. in Opp’n [58] at 12. The Policy does not

require written consent. See Policy [57-3] at 7.

      Defendant argues that Plaintiff has not satisfied his burden by responding to

Defendant’s Motion with “unsubstantiated assertions,” Hopper v. Frank, 16 F.3d 92,

98 (5th Cir. 1994), or with only a “scintilla of evidence,” Davis v. Chevron U.S.A.,

Inc., 14 F.3d 1082, 1086 (5th Cir. 1994), Reply [62] at 1-2. However, in the Court’s

view, Plaintiff has done more than the plaintiffs offered in both Hopper or Davis by

offering Nicks’s sworn deposition testimony.

      In Hopper, the plaintiffs offered general, nonspecific affidavits in response to

competing affidavits and circumstantial evidence. Hopper, 16 F.3d at 98.

Conversely, Nicks’s testimony provides details such as the timing of the call to

Henley and its contents. Dep. of Shantrell Nicks [57-4] at 4. This was not a bare

recitation of the fact that Plaintiff had received consent, but a specific description of

how consent was obtained. Plaintiff’s use of Nicks’s deposition is specific enough to

constitute more than an “unsubstantiated assertion” and to create a genuine

dispute of material fact about whether consent was obtained from Defendant in

January 2017.

      In Davis, there was a sufficient showing that an interviewer had asked a

single gender discriminatory question. Davis, 14 F.3d at 1086. The court
determined that this evidence was insufficient to create a genuine dispute of

material fact as to whether the hiring decision was made for discriminatory reasons

when a team of seven employees decided for a gender-neutral reason not to hire the

plaintiff. Id. at 1086-87. In other words, in Davis, even if the conduct alleged had

occurred, the result would have been the same. Id. The circumstances in this case

are wholly different. If Plaintiff’s allegation is found to be true, and Defendant did

give consent to settle in January 2017, Plaintiff has shown the existence of a

genuine dispute of material fact for resolution at trial on the question of whether

Defendant consented to the settlement.4

C.     Bad faith claim

       When an insurance policy grants discretion to an insurance company, that

discretion must be exercised reasonably. U.S. Fid. & Guar. Co. v. Knight, 882 So.

2d 85, 92 (Miss. 2004). A bad faith claim requires a “determination of whether the

insurer denied the underlying policy or contract claim on an arguable basis.”

Andrew Jackson Life Ins. Co. v. Williams, 566 So. 2d 1172, 1183-84 (Miss. 1990).

Like the denial of a claim, an insurer must also articulate an arguable basis for its

refusal to consent to a settlement. Knight, 882 So. 2d at 93. If an insurer has a

legitimate or arguable basis for doing so, punitive damages will not lie. Andrew

Jackson Life Ins. Co., 566 So. 2d at 1183-84. Arguably-based denials are defined as

those which were rendered upon dealing with the disputed claim fairly and in good



4 Because Plaintiff has shown the existence of a genuine dispute of material fact on the issue of
consent, the Court need not address his alternative argument that summary judgment should be
denied because Defendant waived its rights to consent and subrogation due to delay.
faith. Id. at 1184. Whether the insurer rendered its denial fairly and in good faith

is to be determined by the Court. Id. If the Court is unable to make the

determination, then logic dictates that the insurer’s denial of the claim was not

reached in bad faith. Id. Further, an arguable basis for withholding consent to

settle has been found when the other party to a settlement had some limited-value

assets and held a job. Knight, 882 So. 2d at 88.

         Defendant contends that, although it did deny Plaintiff’s claim, it had an

arguable basis for doing so because Plaintiff settled his liability claims with

Ramirez before obtaining Defendant’s consent and without protecting its

subrogation rights. Mem. in Supp. [40] at 7. Plaintiff responds that Defendant had

no arguable basis to deny the claim because it had consented to settle in January

2017 and its later withdrawal of consent in April 2017 constituted bad faith. Mem.

in Opp’n [58] at 18.

         Defendant did not have documentation, such as claim notes, supporting the

assertion that its employee, Henley, had consented to a settlement.5 It has been

noted that “in the great majority of cases, where the insured is not entitled to a

directed verdict on his underlying contract claim, it follows that the bad faith

punitive damages issue should not be submitted to the jury.” S. United Life Ins. Co.

v. Caves, 481 So. 2d 764, 769 (Miss. 1985). Because there is a dispute as to whether

Plaintiff obtained consent to settle, there was likewise an arguable basis to deny



5 Plaintiff’s
            uninsured motorist claim was reassigned after it was opened in March 2017 and there is
nothing in the record indicating whether Henley recalled the disputed conversation with Nicks.
Mem. in Opp’n [58] at 6.
Plaintiff’s claim based on a lack of consent. Id.

      The Court also notes that, if consent to settle was denied due to Ramirez’s

assets, this also constituted an arguable basis for denial. As with the settling party

in Knight, Ramirez had at least some assets, specifically a home and two cars. Even

if these assets were of limited or nominal value, this has been found to constitute an

arguable basis to withhold consent to settle. Knight, 882 So. 2d at 93.

      Because Defendant had an arguable basis for withholding its consent to

settle and for denying Plaintiff’s claim, partial summary judgment is warranted on

Plaintiff’s bad faith claim.

                                 III. CONCLUSION

      Because Plaintiff has shown the existence of a question of material fact for

resolution at trial regarding his uninsured motorist claim, summary judgment

should be denied. However, partial summary judgment should be granted on

Plaintiff’s bad faith claim. To the extent the Court has not specifically addressed

any of the parties’ arguments, it has considered them and determined that they

would not alter the result.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Safeway Insurance Company’s Motion [39] for Summary Judgment is GRANTED

IN PART, insofar as it seeks dismissal of the claim for bad faith. Defendant

Safeway Insurance Company’s Motion [39] for Summary Judgment is DENIED IN

PART, insofar as it requests dismissal of the uninsured motorist claim.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Tracy
Williams’s bad faith claim is DISMISSED WITH PREJUDICE.

     SO ORDERED AND ADJUDGED, this the 27th day of September, 2019.


                                s/ Halil Suleyman Ozerden
                                HALIL SULEYMAN OZERDEN
                                UNITED STATES DISTRICT JUDGE
